Title: From John Adams to Richard O’Bryen, 6 October 1785
From: Adams, John
To: O’Bryen, Richard


          
            Sir
            Grosvenor Square Westminster October 6 1785
          
          your Letter addressed to the Consul of the United states was brought to me & as there was no Consul nor any other Person in any Public Character in England, but myself I thought it my right and Duty to open it. I most sincerely condole with you under your misfortune. Mr Lamb who Carries this Letter will do for you all the service in his power as well as for all the other unhappy Captives in Algiers.
          you will please to present to Mr Logie my sincere thanks for his humane attention to you and your Fellow sufferers. I am very anxious to relieve you and to learn what may be the progress and Event of our Endeavours to promote Peace.— if you write me please to direct your Letters to me as Minister Plenipotentiary from the United states of America at the Court of Great Britain—
          I am with much concern for your Liberty & wellfare &c
        